Citation Nr: 1704922	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to February 16, 2012, and in excess of 60 percent thereafter, for a vertebral burst fracture with fusion and retained hardware of the T12 through the L2 region of the thoracolumbar spine, also diagnosed as strain ("low back disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case has since been transferred to the RO in Roanoke, Virginia.

In his October 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in March 2015, he submitted correspondence requesting that his hearing be canceled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In a December 2012 rating decision, the RO increased the rating for the Veteran's service-connected low back disability to 60 percent, effective February 16, 2012.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In March 2015, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In March 2015, the Veteran submitted correspondence noting that he had been granted "100% due to IU" and informing VA that he wished to cancel a Travel Board hearing request that was pending in connection with the instant appeal.  However, during a July 2015 telephone call with VA, he clarified that he wished to withdraw his appeal.  In February 2016, following his receipt of a letter informing him that the appeal had been placed on the Board's docket, the Veteran called VA, referenced his March 2015 correspondence, and again requested that his appeal be withdrawn.  Based on the foregoing sequence of events, the Board finds that the Veteran's March 2015 correspondence meets the requirements for withdrawal of the substantive appeal as to the issue of entitlement to an increased evaluation for a low back disability.  

In finding that the criteria for withdrawal of an appeal have been met, the Board acknowledges that the Veteran's representative submitted an Informal Hearing Presentation (IHP) addressing the instant claim in December 2016.  However, that IHP was submitted after the Veteran's appeal withdrawal became effective.  See 38 C.F.R. § 20.204(b)(3).  Furthermore, there is no indication that the IHP was completed at the Veteran's request, and the representative's failure to acknowledge the Veteran's prior withdrawal of his appeal suggests that the IHP was submitted in error.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  As just discussed, the Board has found that the pertinent criteria for withdrawal of the issue of entitlement to an increased evaluation for a low back disability have been satisfied.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


